Citation Nr: 0507622	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision that established 
service connection at 10 percent disability rating for PTSD, 
effective November 1993.  In November 2002, the veteran filed 
a notice of disagreement seeking a higher initial rating for 
this condition.  In September 2003, the RO issued a statement 
of the case, and in November 2003, the veteran perfected his 
appeal herein.

In February 2004, a hearing was scheduled at the veteran's 
requested before a Decision Review Officer at the RO.  The 
veteran failed to report for this hearing.


FINDINGS OF FACT

Continuously since the effective date of service connection, 
PTSD has been productive of a definite degree of social and 
industrial impairment, and by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent initial rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions herein; the reports of 
VA examinations conducted in 1994, 1995, 2000, and 2003; and 
treatment reports and testimony from the veteran's private 
physician.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the veteran was granted service connection for 
PTSD in a September 2002 Board decision.  Thereafter, the RO 
issued a rating decision granting service connection for 
PTSD, and assigning thereto an initial disability rating of 
10 percent, effective from November 1993.  On appeal herein, 
the veteran is seeking a higher initial disability rating for 
this condition.

During the pendency of this appeal, regulatory changes have 
amended the rating criteria for evaluating PTSD.  Pursuant to 
governing legal precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

Under the old criteria, in effect prior to November 7, 1996, 
PTSD is rated 10 percent when there is less than the criteria 
for a 30 percent disability rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, effective from November 7, 1996, PTSD 
is rated 10 percent when it is productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned where there is disability productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The veteran's most recent VA examinations for PTSD, performed 
in May 2003 and in October 2000, noted Global Assessment of 
Functioning (GAF) scores of 60, and 60-61.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV at 
44-47.

PTSD is a type of an anxiety disorder.  The 2003 and 2000 VA 
psychiatric examinations describe a number of symptoms such 
as anxiousness, constricted affect, poor insight and 
judgment, and poor impulse control.   The veteran also 
reported complaints of being easily irritated and having an 
exaggerated startle response.  Both of these reports 
concluded with a diagnosis of PTSD.  The October 1995 VA 
examination concluded with a diagnosis of schizophrenia, 
chronic, undifferentiated type, in remission.  Mental status 
examination at that time revealed the veteran to be alert and 
fully oriented.  His affect was constricted, attention and 
concentration fair, insight and judgment fair, and impulse 
control poor.  A private treatment report, dated in November 
1993, noted his complaints of depressive thoughts and self-
destructive ideas.  He also reported intrusive thoughts about 
his military service, as well as complaints of insomnia and 
exaggerated startle response.

Under the old rating criteria, there must be a "definite" 
degree of social and industrial impairment in order for a 30 
percent rating for PTSD to be assigned.  For this purpose, 
the term "definite" has been construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93.  After a review of all the evidence of record, the 
Board believes there is a sufficient indication of a definite 
(30 percent) degree of social and industrial impairment from 
PTSD.  Such is supported by the objective symptoms and 
manifestations shown on the VA examinations, and an estimate 
of how the nervous symptoms would interfere with work if the 
veteran were not precluded from work due to physical 
ailments.  If the veteran's PTSD is rated under the new 
criteria, the Board finds that a 30 percent rating would also 
be warranted.  The medical records show a number of the 
typical symptoms listed for a 30 percent rating, such as 
episodes of depressed mood, anxiety, suspiciousness, and 
sleep impairment.  Moreover, his PTSD symptoms cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal).

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a higher initial 
rating of 30 percent is warranted for the veteran's PTSD, 
whether rated under the old or new criteria.  

The evidence does not show considerable social and industrial 
impairment from PTSD, as required for an even higher rating 
of 50 percent under the old criteria.  The evidence indicates 
that the veteran has worked steadily for the same employer 
for the past fifteen years.  He is able to continue his 
employment, without receiving any ongoing psychiatric 
treatment.  The October 2000 VA examination noted that he has 
been married since 1976, has two children, and the 
relationship was described as stable and average.  Moreover, 
most of the typical symptoms for a 50 percent rating under 
the new criteria are absent, and the degree of occupational 
and social impairment required for a 50 percent rating under 
the new criteria has not been demonstrated.  Therefore a 
rating higher than 30 percent for PTSD is not warranted.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been day-to-day fluctuations in the veteran's PTSD, the 
evidence shows no distinct periods of time, since service 
connection became effective in November 1993, during which 
PTSD has varied to such an extent that a rating greater or 
less than 30 percent would be warranted.  Thus, staged 
ratings are not in order, and the 30 percent rating for PTSD 
is to be continuous since the effective date of service 
connection.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via letters in May 2003 and 
in June 2003.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2003 letters advised the veteran what information and 
evidence was needed to substantiate his claim for an 
increased disability rating for his PTSD.  The letters also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally, the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The September 2003 statement of the case (SOC) also notified 
the veteran of the information and evidence needed to 
substantiate the claim herein.  The SOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  

This case involves the veteran's appeal of the initial rating 
assigned to his service-connected PTSD in October 2002.  The 
veteran's underlying claim seeking service connection for 
PTSD had previously been pending since November 1993.  VA's 
Office of General Counsel has determined that if, in response 
to notice of its decision on a claim for which VA has already 
given the required notice under 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  The 
Board's prior decision in September 2002, which granted 
service connection for PTSD, concluded that the veteran had 
received proper VCAA notice on this issue.  Thus, given the 
veteran's notice of disagreement raising the new issue 
herein, i.e. the proper rating to be assigned the now 
service-connected disability, VA was not required to provide 
additional VCAA notice.  Nevertheless, as noted above, the 
veteran was sent two notices in May 2003 and June 2003 which 
told him what was needed to substantiate the claim for a 
higher initial rating and whose responsibility it would be 
for submitting such evidence.  

When considering the notification letters described above, as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

The Board notes that the RO did fail to consider the 
regulations used for rating PTSD prior to November 7, 1996.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Despite 
this shortcoming, the Board finds that proceeding to a 
decision in this matter does not prejudice the veteran's 
claim.  The RO specifically requested on two occasions that 
the veteran provide (or identify) any additional evidence 
that his PTSD had worsened.  Thus, he has been given ample 
opportunity to submit additional argument in support of his 
claim.  Furthermore, the RO has obtained all evidence 
identified by the veteran, and scheduled him for the 
appropriate VA examinations to determine the severity of his 
condition.  Finally, the Board's decision herein fully 
considers both the old and new set of regulations used in 
rating PTSD, and, at least in part, a grants the benefits 
claimed.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
records of treatment records identified by the veteran.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
has provided for multiple VA examinations during the course 
of this appeal.  Most recently, the veteran underwent a VA 
examination for PTSD in May 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board decision on his claim 
herein.  


ORDER

A higher initial rating of 30 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


